Appeal from an order and *1146judgment (one paper) of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered March 30, 2006 in a personal injury action. The order and judgment, among other things, denied defendant’s posttrial motion seeking, inter alia, to set aside the verdict with respect to liability and damages and for judgment as a matter of law or, in the alternative, for a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, P.J., Gorski, Centra, Green and Pine, JJ.